1    Eric H. Gibbs (SBN 178658)
     Andre M. Mura (SBN 298541)
2    Amanda M. Karl (SBN 301088)
3    Alexander J. Bukac (SBN 305491)
     GIBBS LAW GROUP LLP
4    505 14th Street, Suite 1110
     Oakland, California 94612
5
     (510) 350-9700 (tel.)
6    (510) 350-9701 (fax)
     ehg@classlawgroup.com
7    amm@classlawgroup.com
8    amk@classlawgroup.com
     ajb@classlawgroup.com
9

10   Attorneys for Plaintiffs Zacharia Gamble and
11   Nicholas Hess in Gamble et al., v. Google LLC
     et al., No. 3:20-cv-07984
12

13

14                       UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF CALIFORNIA
15                                SAN JOSE DIVISION
16

17   EPIC GAMES, INC.,                               Case No. 3:20-cv-05671-JD
18
                          Plaintiff,                 RESPONSE IN SUPPORT OF SUA
19                                                   SPONTE JUDICIAL REFERRAL TO
     v.                                              CONSIDER WHETHER CASES
20                                                   SHOULD BE RELATED PURSUANT
     GOOGLE LLC; GOOGLE IRELAND                      TO CIVIL L.R. 3-12
21
     LIMITED; GOOGLE COMMERCE
22   LIMITED; GOOGLE ASIA PACIFIC PTE.
     LIMITED; AND GOOGLE PAYMENT
23   CORP.,
24
                          Defendants.
25

26

27

28


                         RESPONSE IN SUPPORT OF RELATING CASES
                                 Case No. 3:20-cv-05671-JD
1           On November 12, 2020, Plaintiffs Zacharia Gamble and Nicholas Hess filed

2    Gamble et al. v. Google LLC et al., Case No. 3:20-cv-07984. A copy of the Complaint is

3    attached hereto as Exhibit A. The case was assigned to Magistrate Judge Cousins who,

4    on November 13, 2020, made a Sua Sponte Judicial Referral for purposes of determining

5    relationship with Epic Games, Inc. v. Google LLC, Case No. 3:20-cv-05671-JD (“Epic

6    Games”). See ECF No. 90. Pursuant to Judge Cousins’ Sua Sponte Referral and Civil

7    Local Rule 3-12 and 7-11, Plaintiffs Zacharia Gamble and Nicholas Hess respectfully

8    submit this Response in support of relating Gamble with Epic Games. See also Related

9    Case Orders ECF Nos. 42, 46, 67, 79, 83, 85.

10   I. Background

11          On August 13, 2020, app distributor, Epic Games, Inc., filed an antitrust action

12   against Google, alleging that Google’s unlawful monopolization in the Android mobile

13   app market enables Google to charge a supra-competitive 30% fee on apps and in-app

14   content purchased from the Google Play Store. Additional class actions have since been

15   filed and ordered related to Epic:

16    Case Name                         Date Filed       Class    Related Case Order
      Carr v. Google LLC et al., No.    Aug. 16, 2020    Consumer Sept. 10, 2020 (ECF No. 46)
17    3:20-cv-05761-JD (“Carr”)
18
      Pure Sweat Basketball, Inc. v.    Aug. 17, 2020    App       Sept. 9, 2020 (ECF No. 42)
19    Google LLC et al., No. 3:20-                       Developer
      cv-05792 (“Pure Sweat
20
      Basketball”)
21    Peekya Services Inc. v. Google    Sept. 29, 2020   App       Oct. 9, 2020 (ECF No. 67)
      LLC et al., No. 3:20-cv-06772-                     Developer
22    JD
23    Bentley et al. v. Google LLC et   Oct. 9, 2020     Consumer Oct. 26, 2020 (ECF No. 79)
      al., No. 4:20-cv-07079-DMR
24    McNamara v. Google LLC et         Oct. 20, 2020    Consumer Oct. 30, 2020 (ECF No. 85)
      al., No. 3:20-cv-07361-JCS
25
      Herrera v. Google LLC, 3:20-      Oct. 20, 2020    Consumer Oct. 30, 2020 (ECF No. 85)
26    cv-07365-JD
      Carroll v. Google LLC et al.,     Oct. 21, 2020    Consumer Oct. 29, 2020 (ECF No. 83)
27    No. 3:20-cv-07379
28                                           1
                         RESPONSE IN SUPPORT OF RELATING CASES
                                 Case No. 3:20-cv-05671-JD
1           At the October 8, 2020 Initial Case Management Conference, this Court noted

2    that “[c]onsolidation for all pre-trial and trial purposes is limited to Carr, 20-5761, and

3    Pure Sweat, 20-5792, as well as Peekya Services, 20-6772, which is related without

4    opposition. Plaintiffs in those cases will file a consolidated amended complaint by

5    October 21, 2020.” Civil Minutes of Initial Case Management Proceedings, ECF No. 82

6    (Oct. 9, 2020). Counsel for these parties, and Bentley, subsequently filed several

7    proposed stipulations concerning, among other things, proposed methods of

8    consolidating the discovery process. See ECF Nos. 70, 74-75. At the October 29, 2020

9    Status Conference, this Court directed Counsel for all of the pending and incoming

10   consumer class action cases to propose a plan for consolidation into a single action. See

11   Civil Minutes of Status Conference, ECF No. 82 (Oct. 29, 2020).

12   II. Legal Standard

13          Actions are considered related when they: (1) concern substantially the same

14   parties, property, transaction or event; and (2) it appears likely that there will be an

15   unduly burdensome duplication of labor and expense or conflicting results if the cases

16   are conducted before different Judges. See Civil L.R. 3-12(a). Accordingly, “[w]henever

17   a party knows or learns that an action, filed in or removed to this district is (or the party

18   believes that the action may be) related to an action which is or was pending in this

19   District . . . , the party must promptly file in the lowest-numbered case an

20   Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil

21   L.R. 7-11. Civil L.R. 3-12(b). Where a Judge makes a sua sponte referral to consider

22   relation to another case, the parties may file a response in opposition to or support of

23   relating the cases. See Civil L.R. 3-12(c).

24   III. The Actions Should Be Related

25      The Gamble action involves substantially the same subject matter as, and shares

26   common defendants with, the Epic Games, Carr, Pure Sweat Basketball, Peekya, Bentley,

27   McNamara, Herrera and Carroll actions. Each action names Google LLC as defendant,

28                                            2
                          RESPONSE IN SUPPORT OF RELATING CASES
                                  Case No. 3:20-cv-05671-JD
1    challenges Google’s conduct with respect to the Google Play Store, and alleges that

2    Google’s actions amount to unlawful monopolization and restraints of trade in violation

3    of the antitrust laws.

4       Plaintiffs will likely seek the same or similar discovery to substantiate their claims,

5    and Google is likely to offer common factual and legal defenses and expert witnesses in

6    each of the cases. Maintenance of separate actions is therefore likely to result in

7    duplication of labor and expense, and raises the prospect of conflicting results.

8    Accordingly, Plaintiffs support relating Gamble with Epic Games.

9

10   November 17, 2020                        Respectfully submitted,

11                                            By:   /s/ Eric H. Gibbs
12
                                              Eric H. Gibbs (SBN 178658)
13                                            Andre M. Mura (SBN 298541)
                                              Amanda M. Karl (SBN 301088)
14
                                              Alexander J. Bukac (SBN 305491)
15                                            GIBBS LAW GROUP LLP
                                              505 14th Street, Suite 1110
16                                            Oakland, California 94612
17                                            (510) 350-9700 (tel.)
                                              (510) 350-9701 (fax)
18                                            ehg@classlawgroup.com
                                              amm@classlawgroup.com
19
                                              amk@classlawgroup.com
20                                            ajb@classlawgroup.com

21                                            Attorneys for Plaintiffs Zacharia Gamble and
                                              Nicholas Hess in Gamble et al., v. Google LLC et
22
                                              al., No. 3:20-cv-07984
23

24

25

26

27

28                                           3
                         RESPONSE IN SUPPORT OF RELATING CASES
                                 Case No. 3:20-cv-05671-JD
